Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-5, 7-9, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,123,807 (Nakaoda et al.) (hereinafter “Nakaoda”) in view of U.S. Patent No. 6,527,501 (Wolf) (hereinafter “Wolf”).
Regarding claim 1, Figs. 1-16 show a sheet conveying device (Fig. 1) comprising: 
a tray (1b) configured to stack a sheet (A); 
a conveyor (including 6 and 7), the conveyor (including 6 and 7) configured to convey the sheet (A) to the tray (1b); and 
Nakaoda teaches most of the limitations including the conveyor (including 6 and 7) that conveys the sheet (A) to the tray (1b) by rotating and translating horizontally, but does not explicitly show that the conveyor (including 6 and 7) includes a belt, as claimed.
Wolf shows that it is well known in the art to provide a sheet conveying device (Fig. 1a) with a conveyor (including 16 and 7) including a belt (7) that translates horizontally and rotates, in which the conveyor (including 16 and 7) is configured to convey a sheet via the belt (including 7) to a tray (including 4). Because both Wolf and Nakaoda teach conveyors for conveying sheets to trays, it would have been obvious to Wolf, which includes a belt, for the conveyor arrangement of Nakaoda to achieve the predictable result of conveying sheets to the tray.  Thus, all of the limitations of claim 1 are met by the cited combination of references. 
Regarding claim 3, Figs. 1-16 show a plurality of guide bodies (10a and 50), including the guide body (including 10a), disposed along a rotational direction of the guide conveying belt (9).  
Regarding claim 4, Figs. 1-16 of Nakaoda show a plurality of guide conveying belts (9 and 9 in Fig. 3), including the guide conveying belt (9), disposed in a width direction of the sheet (A) intersecting a sheet conveying direction of the sheet (A).  
Regarding claim 5, Fig. 3 of Nakaoda shows a plurality of guide bodies (outermost elements labeled 10 and 10 in Fig. 3), including the guide body (including 10a), respectively disposed on the plurality of guide conveying belts (9 and 9).  
Regarding claim 7, Figs. 1-16 of Nakaoda show that the space of the guide body (including 10a) is greater than the thickness of the sheet (A) at any position over an entire length in a sheet conveying direction of the sheet (A).  
Regarding claim 8, Figs. 1-16 of Nakaoda show circuitry (Fig. 16),3Atty. Dkt. No. 6150-001541-US wherein the conveyor (including 6 and 7) includes a detector (13c) configured to detect the leading end of the sheet (A), wherein the circuitry (Fig. 16) is configured to cause the guide body (including 10a) to move after the detector (13c) has detected the leading end of the sheet (A), and cause the conveyor (including 6 and 7) to convey the sheet to enter the space of the guide body (including 10a) until the moving speed of the guide body 
Regarding claim 9, Fig. 1 of Wolf shows that the conveyor (including 16 and 7) further includes a roller (roller inside belt 7).  
Regarding claim 12, Figs. 1-16 of Nakaoda show that the height of the guide body (including 10a) is fixed such that a minimum height of the guide body (including 10a) is greater than the thickness of the sheet (A) as the guide body (including 10a) guides the sheet.  
Regarding claim 13, Figs. 1-16 of Nakaoda show that the space is greater than the thickness of the sheet (A) at any position over an entirety of a length of the guide body (including 10a) in a sheet conveying direction.  
Regarding claim 14, Figs. 1-16 of Nakaoda show that the guide body (including 10a) includes a first portion, a second portion and a third portion arranged consecutively in a direction of insertion of the sheet (A) into the guide body (including 10a) with the height of each of the first portion, the second portion and the third portion being greater than the thickness of the sheet (A) as the guide body (including 10a) guides the sheet (A).  
Regarding claim 17, Figs. 1-16 show that the guide (including 10 and 10a) is vertically over the tray (1b).




s 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaoda in view of Wolf as applied to claims 5 and 1 above, and further in view of U.S. Patent Application Publication No. 2008/0061498 (Suzuki) (hereinafter “Suzuki”).  With regard to claim 6, Nakaoda in view of Wolf teaches most of the limitations of this claim including the plurality of guide belts (9 and 9 in Fig. 3 of Nakaoda) that are end side guide belts, but Nakaoda and Wolf do not show a center side guide belt as claimed.
Suzuki shows that it is well known in the art to provide a sheet conveying device (Fig. 2A) with a plurality of belts (8a-8c) including end side guide belts (8a and 8c), each of which is disposed on an end side in a width direction of a sheet; and a center side guide belt (8b) disposed between the end side guide belts (8a and 8c) in the width direction, and wherein a plurality of guide bodies (7a-7c) is disposed at different positions in a sheet conveying direction (direction B in Fig. 2A), between the center side guide belt (8b) and each of the end side guide belts (8a and 8c).  Numbered paragraphs [0015] – [0016] of Suzuki explain that this belt arrangement provides a highly processing-efficient apparatus.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the apparatus of Nakaoda in view of Wolf with end side guide belts and a center side guide belt, for the purpose of making the apparatus a highly processing-efficient apparatus, as taught by Suzuki. 
With regard ta claim 11, Nakaoda in view of Wolf teaches all of the limitations of this claim, except for an image forming apparatus with an image forming device, as claimed.
Suzuki teaches that it is common in the art to utilize a sheet conveying device (Fig. 5), similar to that of Nakaoda, in an image forming apparatus with an image forming device (Fig. 1) configured to form an image on a sheet; and the sheet conveying device (Fig. 5) of Suzuki is configured to convey the sheet on which the image is formed.  It would have been obvious to one having ordinary skill in the art before the effective filing date to utilize the sheet conveying device of Nakaoda in view of Wolf in an image forming apparatus with an image forming device, because Suzuki shows that it is common in the art to utilize a similar type of sheet conveying device to that of Nakaoda in an image forming apparatus to stack sheets from the image forming apparatus.
4. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaoda in view of Wolf. Nakaoda in view of Wolf teaches most of the limitations of this claim including the first portion (right portion of 10a in Fig. 1), the second portion (middle portion of 10a) and the third portion (left portion of 10a), but does not explicitly teach the relationship between the heights of these different portions, as claimed. It would have been an obvious matter of design choice to make the second height at the second portion greater than the thickness of the sheet and smaller than each of the first height of the first portion and the third height of the third portion, since applicant has not disclosed that making the second height greater than the thickness of the sheet and smaller than the height of the first portion and the height of the third portion solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a different ratio of heights of the first, second and third portions.
Response to Arguments
5.	Applicant’s arguments, see pages 6-9 in the response, filed 3/3/2022, with respect to the rejection of claims 1-7, 9-10 and 12-14 under 35 U.S.C. 102(a)(1) and the rejections of claims 8, 11 and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, several new grounds of rejection are made of claims 1-15 under 35 U.S.C. 103.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653